EXHIBIT 10.30

 

CONSULTING AGREEMENT

 

This Agreement, effective on this date January 1, 2003, is entered into by and
between Larscom Incorporated (hereinafter “LARSCOM”), with its principal place
of business at 1845 McCandless Drive, Milpitas, California, 95035, U.S.A., and
Richard Pospisil (hereinafter “Consultant”), with its principal place of
business at 16530 Stevens Canyon Road, Cupertino, CA 95014.

 

Subject to the terms and conditions of this Agreement, the Consultant agrees to
provide, and LARSCOM agrees to accept, the consulting services described in this
Agreement.

 

1.    SCOPE OF SERVICES

 

Consultant agrees to perform specialized services for LARSCOM, in accordance
with the terms and conditions set forth in this Agreement, and as described in
one or more Statement of Work document(s), issued by LARSCOM from time to time,
and accepted by Consultant, which shall be incorporated into this Agreement by
reference. The Statement of Work document(s) shall describe, in sufficient
detail, the consulting work to be done, the results/deliverables to be obtained,
the fees and costs associated with the work, the required timetables and work
schedules, and all relevant criteria for determining completion.

 

2.    TERM

 

The term of this Agreement shall be for a period of twenty-four (24) months from
the date shown above, unless a different term is specified in the applicable
Statement of Work, or the Agreement is terminated earlier by the parties as
provided under Section 11.

 

3.    RELATIONSHIP OF THE PARTIES

 

It is expressly agreed that the relationship created by this Agreement is that
of an independent contractor and principal. Consultant is not entitled to the
benefits provided by LARSCOM to its employees, including, but not limited to,
group insurance, workers’ compensation, pension plans, etc. Consultant agrees to
report and be solely responsible for the payment of (i) any applicable taxes,
including but not limited to, income tax, sales tax, self employment or social
security tax (FICA), use tax, value tax, or similar fee levied on services
provided hereunder, (ii) unemployment insurance, workers’ compensation, social
security and other benefits (foreign or domestic) as a result of this Agreement,
and (iii) any government (foreign or domestic) issued licenses, filings and
registrations required for Consultant to perform services under this Agreement.

 

4.    COMPENSATION/COST REIMBURSEMENT

 

(a)    Fees—Consulting fees shall be paid in accordance with the fees quoted and
approved on the applicable Statement of Work document(s) and made a part of this
Agreement. Upon termination of this Agreement for any reason, Consultant will be
paid fees and expenses on a proportional basis for work which is then in
progress, to and including the effective date of such termination.

 

(b)    Expenses—Consultant is solely responsible for any and all expenses
associated with the services to be provided to LARSCOM, unless otherwise
approved in writing and in advance, by LARSCOM.

 

(c)    Invoices—Consultant shall invoice LARSCOM (in U.S. currency) for services
rendered and for approved expenses incurred under the applicable Statement of
Work during the preceding month. LARSCOM will pay all correct invoices within
thirty (30) days from receipt of invoice.

 

5.    GENERAL CONDITIONS

 

(a)    Consultant, as an independent contractor for LARSCOM, will have the
authority to control and direct the performance and detail of its work, subject
to LARSCOM’s general direction. However, all work performed and results thereof
must meet the approval of LARSCOM.

 

(b)    Consultant agrees to provide its own equipment, tools, and other
materials at its own expense. LARSCOM will make its facilities and equipment
available to Consultant when necessary.

 

(c)    Consultant shall not make any representations regarding LARSCOM products
except as specifically approved by LARSCOM.

 

(d)    Consultant shall not represent or engage in any activities involving
companies or products that are competitive to LARSCOM, nor shall it maintain a
financial interest in a direct LARSCOM competitor during the term of this
Agreement, except as identified in Exhibit A.

 

(e)    In his role as Consultant hereunder, Consultant is not an agent of
LARSCOM andConsultant is not authorized to enter into any written or oral
contracts of any nature on behalf of LARSCOM or otherwise commit, or assume any
obligation or liability on behalf of LARSCOM, without the express prior written
approval of LARSCOM.



--------------------------------------------------------------------------------

(f)    Consultant agrees not to do any act or perform any activity that would be
injurious to the good will or reputation of LARSCOM.

 

(g)    Consultant agrees that all information including, but not limited to,
findings, reports, data, business information, product opportunities and any and
all information received, originated or prepared by or for LARSCOM in the course
of, or as a result of this Agreement, shall remain the exclusive property of
LARSCOM and will not be used in any manner not authorized by LARSCOM.

 

(h)    Consultant agrees to exercise the highest degree of professionalism, and
to utilize Consultant’s expertise and talents in completing the services
described in any Statement of Work to LARSCOM’s satisfaction.

 

6.    PRIOR/OTHER AGREEMENTS

 

Consultant represents that no aspect of the consulting activities to be
performed for or on behalf of LARSCOM will be violative of any employment
covenant, anti-competitive restriction, or other proprietary or confidentiality
agreement. Consultant will not enter into other agreements, make any commitment,
or perform any other acts that would conflict or otherwise interfere with
Consultant’s obligations under this Agreement.

 

7.    LEGAL COMPLIANCE

 

Consultant agrees to comply with all domestic and foreign rules and regulations
that are applicable to Consultant or Consultant’s business activities covered by
this Agreement.

 

8.    LIABILITY

 

Consultant agrees to defend, indemnify and save harmless LARSCOM, its successors
and assigns, directors, officers, employees and agents from any and all claims
or demands whatsoever, including but not limited to the costs, expenses and
reasonable attorney’s fees incurred on account thereof, attributable to any
failure of Consultant to perform any of its obligations in accordance with this
Agreement, including but not limited to Consultant’s tax and withholding
obligations pursuant to Paragraph 3, or for any other negligent or willful
misconduct of Consultant.

 

9.    CONFIDENTIALITY/PROPRIETARY INFORMATION

 

Consultant agrees to maintain in the strictest confidence all information
obtained by Consultant in whatever form (including, but not limited to,
specifications, schematics, drawings, blueprints, diagrams, technical reports,
customer lists, product or business plans, and information regarding the skills
and compensation of LARSCOM employees) which relate to LARSCOM products or
business, or which are confidential or proprietary in nature. Consultant further
agrees to maintain in the strictest confidence all confidential or proprietary
information received from third parties in the course of performing services
pursuant to this Agreement.

 

10.    OWNERSHIP OF WORK PRODUCT

 

Consultant hereby irrevocably assigns to LARSCOM all right, title, and interest
worldwide in and to any invention conceived, written, created or first reduced
to practice in the performance of work under this Agreement (“Work Product”),
and all applicable intellectual property rights related to the Work Product,
including without limitation, copyrights, trademarks, trade secrets, patent
rights, moral rights, contract, and licensing rights.

 

11.    TERMINATION

 

The Consulting Agreement hereby created may be terminated:

 

(a)    By LARSCOM or Consultant for convenience at any time, by giving the other
party fifteen (15) days prior notice in writing. All contractual obligations of
the parties will remain in full force and effect during the termination period
unless otherwise specified in this Agreement.

 

(b)    By LARSCOM immediately, if there is a change in the control or management
of the Consultant’s organization which is unacceptable to LARSCOM, or in the
event the Consultant attempts to assign this Agreement or any rights hereunder
without LARSCOM’S written consent, or if Consultant ceases to conduct its
operations in the normal course of business, or if Consultant becomes insolvent
or bankrupt.

 

(c)    Either party may terminate this Agreement as a result of the other
party’s breach of any material provision contained in this Agreement or any
amendment thereto. In such case, the breaching party will have an opportunity to
“cure” said breach, within fifteen (15) calendar days from written notice of
said breach. If the breach has not been cured by the end of the fifteenth (15th)
calendar day, the Agreement shall be deemed terminated. Notwithstanding the
forgoing, LARSCOM may terminate this Agreement immediately without opportunity
to cure upon Consultant’s breach of Paragraph 9 of this Agreement.

 

(d)    Once the Agreement is terminated, regardless of cause, Consultant agrees
to submit to LARSCOM within seven (7) days of termination, all documents,
drawings, reports, applications, correspondence,

 

2



--------------------------------------------------------------------------------

products samples, and any other materials, relative to LARSCOM within
Consultant’s possession. Such materials shall be shipped at Consultant’s expense
as directed by LARSCOM.

 

(e)    Other than as specifically provided for in this Agreement, neither
LARSCOM nor the Consultant shall by reason of the termination of this Agreement
be liable to the other for compensation, reimbursement or damages due to the
loss of prospective profits, or other unrealized benefits under this Agreement.

 

12.    ARBITRATION

 

All disputes in connection with the interpretation, validity and performance of
this Agreement shall be settled finally and conclusively, by arbitration in the
U.S.A., in accordance with the rules promulgated by the American Arbitration
Association (“AAA”), unless the parties agree to an alternate dispute resolution
format. The parties agree that in the event of any litigation between the
parties, the jurisdiction and venue for such action shall solely and exclusively
be in Northern California, U.S.A, and the rights and obligations of the parties
hereto shall be construed and governed by the laws of the State of California,
U.S.A.

 

13.    SURVIVAL OF OBLIGATIONS

 

Obligations arising under, but not limited to, General Conditions, Prior/Other
Agreements, Legal Compliance, Liability, Confidential/Proprietary Information,
Ownership of Work Product provisions of this Agreement shall survive the
termination and completion of this Agreement or any underlying Statement of
Work.

 

14.    MISCELLANEOUS PROVISIONS

 

(a)    Notices—Any legal notice to be give to LARSCOM, or to Consultant, shall
be deemed given if in writing and sent by registered or certified mail, or
delivered in person, addressed to such party at its address as stated in this
Agreement or such other address as may be furnished to the other party hereto by
written notice.

 

LARSCOM:                Attn: V.P. Finance

        Larscom Incorporated

        1845 McCandless Drive

        Milpitas, CA 95035

 

CONSULTANT:

 

        Richard Pospisil

        16530 Stevens Canyon Road

        Cupertino, CA 95014

 

(b)    Assignment—This Agreement shall be binding upon the parties hereto and
their respective successors and assigns, with the further understanding,
however, that Consultant shall not have the right to assign this Agreement or
any of its rights thereunder to any person, firm or corporation in the absence
of having received LARSCOM’S prior written consent therefor.

 

(c)    Waiver—The failure of LARSCOM, in any one or more instances to insist
upon strict performance of any term or condition of this Agreement, or to
exercise any of its rights hereunder, will not be construed as a waiver or
relinquishment of its rights to assert or rely upon any such term, condition or
right, or any other term, condition or right on any future occasion.

 

(d)    Severability—If any provision of this Agreement is determined by a court
of competent jurisdiction to be invalid or unenforceable, such determination
shall not affect the validity or enforceability of any other part or provision
of this Agreement.

 

(e)    Headings—The titles and clause headings herein have been inserted for
convenience in reference and are not intended to define or limit the scope of
any provisions of this Agreement.

 

15.    ENTIRE AGREEMENT

 

This Agreement, including any Statement of Work document(s) incorporated herein
by reference, constitute the entire agreement between the Consultant and LARSCOM
with respect to the subject matter hereof and supersedes all prior agreements,
understandings and proposals, whether written or oral. This Agreement may not be
amended or modified except by a writing signed by both parties. No oral
statement of any person will, in any manner or degree, modify or otherwise
affect the terms and provisions of this Agreement.

 

3



--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, the undersigned, by their authorized representatives, have
executed this Agreement on the dates set forth below by their respective
signatures.

 

LARSCOM INCORPORATED

     

CONSULTANT

Signature:    /s/ Daniel L. Scharre

Name:    Daniel L. Scharre

Title:      CEO

Date:      11/22/02

     

Signature:    /s/ Richard Pospisil

Name:    Richard Pospisil

Title:      Consultant

Date:      11/22/02

 

4



--------------------------------------------------------------------------------

 

STATEMENT OF WORK

 

Date: 11/22/02

 

TERM: 1/01/03 – 12/31/04

 

 

 

STATEMENT OF WORK:

 

Consultant will provide ongoing support in the following areas:

 

  •   Participation on the Larscom Advisory Council

  •   Provision of direction, market sensing, and feedback for the Next
Generation Transport Platform program.

  •   Leadership and expertise related to company merger and acquisition
activities

 

REVIEW/TERMINATION OPTION: Per Consulting Agreement

 

COMPENSATION SCHEDULE:

 

—    $75,000 per year

—    Lump sum payment in March of each year (i.e. Consultant will be paid
$75,000 in March, 2003 and again in March, 2004)

—    Maximum Liability: $150,000

 

TRAVEL AND BUSINESS EXPENSES (If applicable): Must have prior approval of CEO

 

Larscom Incorporated

     

Consultant

Signature:    /s/ Daniel L. Scharre

Name:    Daniel L. Scharre

Title:      CEO

Date:      11/22/02

     

Signature:    /s/ Richard Pospisil

Name:    Richard Pospisil

Title:      Consultant

Date:      11/22/02

 

5



--------------------------------------------------------------------------------

 

Exhibit A

 

Exceptions to Non-Compete Clause

 

·   None

 

 

6